Title: From James Madison to Mackay & Campbell, 29 December 1820
From: Madison, James
To: Mackay & Campbell


                
                    Messrs. M. & C
                    Dcr. 29. 1820
                
                I have recd. yours of the 18th. & have delayed the answer a few mails hoping for a letter from Messrs. M. & L. of a like date with their last to you. The last to me was of Sepr. 13, at which time the whole of my Tobo. had not been sold, and the invoice of the goods sent me not inclosed. Perhaps a letter for me may be in the Country & you can give me some account of it. The Tobo. seems to have sold lower, & the articles shipped to have cost more than I had estimated. For the balance due, it will be agreeable to me if so to you, to stand your debtor, rather than have a remittance to make to Liverpool. With much respect
                
                    J. M
                
            